Citation Nr: 1026256	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 
1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD; however, he has been diagnosed with other 
psychiatric diagnoses in addition to PTSD, including major 
depressive disorder and generalized anxiety disorder versus panic 
disorder.  Thus, the Board has re-characterized the issue as 
entitlement to an acquired psychiatric disorder, including PTSD, 
as shown on the title page of this decision.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical 
expertise cannot be expected to precisely delineate the diagnosis 
of his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him).

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Board Videoconference hearing in January 2009.  A 
transcript of this proceeding is associated with the claims file.

In March 2009, the Board remanded the case to the RO for 
additional development.  The Board is satisfied that there has 
been substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

As was noted in the March 2009 Board remand, during the 
January 2009 Board hearing the Veteran raised informal 
claims for service connection for disabilities resulting 
from a shoulder injury, a thigh injury, and an eye injury, 
all occurring during service.  These claims have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action. 

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  However, the medical evidence of record 
indicates that the Veteran has also been diagnosed with major 
depressive disorder and a generalized anxiety disorder versus a 
panic disorder.  Although not claimed by the Veteran, the Board 
is expanding his original claim to include all acquired 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) [a claimant without medical expertise cannot be expected 
to precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, whatever 
it is, causes him].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As above, the Veteran originally filed a claim for entitlement to 
service connection for PTSD.  However, the medical evidence of 
record indicates that the Veteran has also been diagnosed with 
major depressive disorder and a generalized anxiety disorder 
versus a panic disorder.  Furthermore, pursuant to Clemons the 
Board has expanded the Veteran's original claim to include all 
acquired psychiatric disorders.

Service treatment records are negative for a psychiatric 
disorder.  The January 1973 separation examination included a 
normal "psychiatric" evaluation.  

The first indication of psychiatric problems in the record is a 
VA outpatient treatment dated in January 2004.  At that time, the 
Veteran was diagnosed with depression.  Subsequent VA outpatient 
treatment reports show impressions of major depressive disorder 
and a generalized anxiety disorder versus a panic disorder.  VA 
treatment records also show a possible diagnosis of PTSD but no 
definitive diagnosis of PTSD.        

In connection with this claim, the Veteran has been asked to 
provide specific details regarding the stressful events he 
experienced in Vietnam. First, the Veteran reported that he had 
helped transport bodies of dead US soldiers, Vietnamese soldiers, 
and civilians between June 1971 and June 1972.  Second, the 
Veteran contends that in December 1971, his ship, the USS 
Navasota, collided with another ship during a re-fueling 
maneuver.  As a result, the Veteran was thrown about, almost 
thrown overboard, and was hit by connecting cables.  Since that 
time, the Veteran has had nightmares about the incident.

In adjudicating a claim, the Board must assess the competence and 
credibility of lay statements of the Veteran.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005).  Although medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation, lay testimony is 
competent to establish a diagnosis where the layperson is 
competent to identify the medical condition, is reporting a 
contemporaneous medical diagnosis, or describes symptoms that 
support a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Given the traumatic events described by the Veteran and the 
uncertainty as to the etiology of the Veteran's current major 
depressive disorder and/or a generalized anxiety disorder versus 
a panic disorder, on remand he should be afforded an appropriate 
VA examination to resolve the matter.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical expertise 
informed by full review of the history and appropriate testing 
and examination is required.  If a diagnosis of PTSD is made, the 
AOJ should attempt to verify the described stressor incidents 
through official sources such as the U. S. Navy and the Joint 
Services Records Research Center (JSRRC). 

Also, in May 2009, the Veteran reported treatment at William 
Beaumont Army Hospital at Ft. Bliss in El Paso Texas.  The RO 
should attempt to obtain those records and associate them with 
the file.

Finally, in December 2009 the Veteran's wife indicated that the 
Veteran was hospitalized at Audie Murphy VA in approximately 
2004.  While there are outpatient notes discussing the 
hospitalization, the records from the hospitalization are not 
part of the claims file and should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of all VA hospitalizations.

2. Request treatment records from William 
Beaumont Army Hospital, Ft. Bliss, El Paso, 
Texas.  If these records are unavailable, the 
RO shall notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a Compensation 
and Pension psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder found to 
be present.  

All indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should opine as to whether it is at 
least as likely as not that any psychiatric 
disorder found to be present is related to or 
had its onset during the Veteran's military 
service.  Specifically, the examiner should 
determine:

a) Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran has an acquired psychiatric 
disability, other than PTSD, that is 
attributable to his military service? If so, 
please fully describe the manifestations of 
this disability is service.  The examiner is 
directed to the Veteran's service treatment 
records including the January 1973 separation 
examination which included a normal 
"psychiatric" evaluation and post-service 
treatment records showing psychiatric 
problems beginning in January 2004.

b) Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran has a diagnosis of PTSD that is 
attributable to an in- service stressor?  If 
so, please fully describe the stressor (or 
stressors) that is (are) the basis of the 
diagnosis.

NOTE: If a diagnosis of PTSD is made, the 
examiner must identify the verified stressor 
upon which the diagnosis is based.  The 
examiner must also identify the criteria in 
the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)) 
that support the PTSD diagnosis.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.

The examiner is also requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report and provide the reason that an opinion 
would require speculation.

A rationale for all opinions proffered must 
be set forth in the report provided.  

The claims file must be made available to and 
reviewed by the examiner, and the examination 
report must reflect that the claims file was 
reviewed.

4. If a definite diagnosis of PTSD is 
confirmed, request verification from the 
JSRRC, or other official sources, for the 
claimed stressors relating to a collision or 
bumping between the USS Navasota (AO- 106) 
and another ship during a re-fueling 
operation in December 1971. Also, determine 
whether there is a log entry or other records 
from the USS Navasota to show that the 
Veteran or any crew members went ashore and 
helped pick up the bodies of US servicemen 
and Vietnamese civilians while the ship was 
in Vietnam waters around April 1972. If the 
records do not exist or further efforts to 
obtain the records for either incident would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

5.  After the development requested above has 
been completed to the extent possible, 
readjudicate the appellant's claim.  If any 
benefit sought continues to be denied, the 
AOJ should issue a supplemental statement of 
the case (SSOC).  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                                                                   
                                                                          
(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


